Citation Nr: 1106056	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-15 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for arthritis of 
the thoracic spine.

2. Entitlement to an initial compensable rating for degenerative 
disc disease of lumbar spine before July 19, 2004, and a rating 
higher than 10 percent from July 19, 2004. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1995 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  While on appeal, in 
a rating decision in August 2004 the RO increased the rating for 
the disability of the lumbosacral spine to 10 percent effective 
from July 19, 2004.  The Veteran continued her appeal of all the 
assigned ratings.  

In February 2005, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

The claims were previously before the Board in December 2005, in 
November 2008, and in June 2009, when the claims were remanded 
for further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDINGS OF FACT

1.  Before October 2009, there was normal range of motion of the 
thoracic spine without limitation of motion confirmed by 
swelling, muscle spasm, or painful motion. 

2.  From October 2009, there was normal range of motion of the 
thoracic spine without limitation of motion confirmed by 
swelling, muscle spasm, or painful motion, but there is localized 
tenderness.

3.  From September 2003, degenerative disc disease of the lumbar 
spine is manifested by muscle spasm, flexion to 80 degrees, a 
combined range of motion greater than 120 degrees without muscle 
spasm or guarding, resulting in an abnormal gait or spinal 
contour, or objective neurological abnormality or incapacitating 
episodes. 

CONCLUSIONS OF LAW

1.  Before October 2009, the criteria for an initial compensable 
rating for arthritis of the thoracic spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5291, 5295 (prior to September 26, 
2003), and Diagnostic Codes 5003, 5242, 5243 (effective September 
26, 2003, and currently).

2.  From October 2009, the criteria for an initial 10 percent 
rating for arthritis of the thoracic spine have been met under 
the General Rating Formula.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5291, 
5295 (prior to September 26, 2003), and Diagnostic Codes 5003, 
5242, 5243 (effective September 26, 2003, and currently)

3.  Before September 2003, the criteria for an initial 10 rating 
for degenerative disc disease of the lumbar spine have not been 
met; from September 2003, the effective date of the amended 
criteria, the criteria for an initial 10 rating for degenerative 
disc disease of the lumbar spine have been met, but an initial 
rating higher than 10 percent from September 2003 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 26, 2003), Diagnostic Code 5293 (prior to September 26, 
2003), and Diagnostic Codes, 5237, 5243 (effective September 26, 
2003, and currently).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated 
in June 2002 on the underlying claims of service connection.  
Where, as here, service connection has been granted and the 
initial disability ratings have been assigned, the claims of 
service connection have been more than substantiated, the claims 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  


Furthermore, once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with the 
RO's decision regarding the ratings of the disabilities does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records and VA 
records.  The RO made repeated efforts to obtain additional 
information and evidence from the Veteran, particularly in 
regards to private treatment records, but had no success.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on her behalf.  

The Veteran was afforded VA examinations in August 2002, in July 
2004, in October 2009, and in August 2010.  The reports of 
examination contain sufficiently findings and informed discussion 
of the pertinent history and features of the disabilities, which 
are adequate for rating.  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

On VA examination in February 2002, the Veteran complained of 
pain, radiating to right leg, pain localized to the right lower 
lumbosacral spine, stiffness, and restricted range of motion of 
the hips.  She had no paresthesias or bowel or bladder problems 
or weakness in the lower extremities.  

On physical examination, the Veteran's posture and gait were 
within normal limits   and she did not use any assistive devices.  
There was full flexion, extension, lateral flexion, and rotation. 
There was some kyphosis of the thoracic spine when the 
lumbosacral spine was flexed to 70 degrees, and muscle spasm of 
the paravertebral muscles.  The diagnosis was degenerative disc 
disease of the lumbosacral spine at L4-5 and L5-S1 with a disc 
bulge, but no radiculopathy and degenerative disc disease of the 
thoracic spine based on X-ray findings.

On VA examination in July 2004, the Veteran described pain in the 
thoracicspine with lifting, bending or stooping too much, maybe 
once a month, which lasted a couple of days.  She indicated that 
the pain in the upper back pain did not interfere with her or 
with her daily activities, except when she had to lift her son.  
She denied any muscle spasms, weakness, fatigue, or 
incoordination.  With regard to the low back, she indicated that 
she was unable to stand for long periods because of bilateral leg 
weakness and stiffness in the lumbar spine.  She described 
chronic daily back pain in the middle of the lumbar spine with 
occasionally radiating pain to the hips and to the right lower 
extremity.  She denied numbness and incapacitation.  She did 
describe additional back pain with prolonged standing or with 
lifting.  She denied any additional limitation with repetitive 
use or flare-ups, and she denied muscle spasms, weakness, 
fatigue, incoordination, or atrophy of the muscles.  





On physical examination, there was normal curvature of the 
thoracic spine, and the thoracic spine was not tender to 
palpation.  Range of motion in the lumbar spine was forward 
flexion to 80 degrees with pain at 80 degrees, extension to 30 
degrees with pain at the end, and normal lateral flexion and 
rotation with pain at the end points.  There was normal curvature 
of the lumbar spine.  The lumbar spine was not tender to 
palpation, and there was no edema.  The deep tendon reflexes of 
the lower extremities were normal and equal bilaterally with good 
strength and sensation.  The straight leg raising at 80 degrees 
produced pain in the mid-thoracic area.  Range of motion of the 
lumbar spine revealed no weakness, fatigue, or incoordination.  
She had normal gait and muscle tone with no muscle atrophy or 
muscle spasm.  X-rays showed a normal lordotic curve with mild 
narrowing at the L5-S1 disc space consistent with degenerative 
disc disease, as well as an extremely minimal scoliosis of the 
lower thoracic spine and minimal increase in the kyphotic 
curvature.  

In February 2005, the Veteran testified that her back 
disabilities had worsened since her most recent examination and 
that she was unable to do her normal routine.  She stated that 
she often used a heating pad for pain and she had difficulty 
being on her feet for a long time.  She described the pain as a 
"bulging" pain and that she found it necessary to change 
positions frequently at work and she had difficulty interacting 
with her son, particularly at the end of the day.  She had two 
separate areas of pain, which she described as extremely 
different, one in the lower back and one in the upper back, 
however, the affects of physical activity were pretty much the 
same in both areas. 

On VA examination in October 2009, the Veteran stated that she 
was working as a medical assistant as well as raising three 
children.  She stated that prolonged standing or sitting resulted 
in increased back pain, which could be relieved by stretching or 
chiropractic treatment.  She stated that she did not get to sit 
for very long in her job or at home, which was actually 
beneficial for her back problems.  




The Veteran stated that pain in the low back was the more 
significant of the two back disabilities.  She described 
incapacitating flare-ups once a year which required her to take 
time off from work, otherwise, she just needed to shift positions 
regularly in order to relieve the pain.  She had no sensory or 
motor deficits in her lower legs and no bowel or bladder 
complaints.  She rarely took pain medication for her back pain.  
The pain in the thoracic spine did not radiate and she was able 
to relieve that pain through stretching exercises.  

On physical examination, the Veteran had a normal gait and normal 
lumbar lordosis.  The thoracic kyphosis was slightly pronounced.  
Lumbosacral range of motion was normal and pain free, however, on 
forward bending the lumbar segment became kyphotic.  Extension 
was 40 degrees.  Lateral bending, right and left, was 35 degrees.  
Rotation, right and left, was to 70 degrees.  The straight leg 
raising was negative.  The deep tendon reflexes were normal and 
symmetrical.  No motor or sensory deficits were noted.  There was 
tenderness on palpation in the thoracic region and in the lower 
back.  Repetitive motion did not result in any pain, 
fatigability, lack of endurance, or loss of range of motion.  

The VA examiner noted that the combined range of motion for the 
lumbosacral and thoracic spine was normal and pain free.  The 
examiner felt it was possible that during flare-ups once a year 
she might have guarding with loss of range of motion, but was 
unable to determine to what degree without resorting to 
speculation.

On VA examination in August 2010, the Veteran complained of 
constant low back pain and intermittent pain in the thoracic 
spine, occurring every few days due to prolonged sitting, 
standing, or bending.  The low back pain was more intense, 
especially on the right side, and often radiated down her right 
leg to the foot.  Occasionally she had radiating pain in the left 
leg as well.  There was no associated sensory impairment in the 
lower extremities, no muscle atrophy or weakness, and no loss of 
bowel or bladder control.  She changed position frequently to 
deal with her pain and had not had any physician-prescribed 
bedrest due to incapacitating flare-ups in the previous year.  
She did not use any assistive devices and had not missed any work 
in the past year due to back pain.  

On physical examination, the Veteran walked with a normal gait 
and had a normal lumbar lordosis and thoracic kyphosis.  Range of 
motion of the lumbosacral spine was normal and essentially pain 
free.  She was able to bend forward to 80 degrees.  Extension was 
to 40 degrees.  Lateral flexion, right and left, was to 35 
degrees.  Rotation, right and left, was to 70 degrees.  The 
straight leg raising was negative.  There was tenderness to 
palpation of the lower back and of the thoracic spine.  There was 
no additional limitation of motion with repetitive movements.  
Contemporaneous X-rays showed a normal variant of mild 
exaggeration of the lumbar lordosis, but were otherwise 
unremarkable.  

On separate neurologic examination, there was normal bulk and 
tone in all four extremities and all major muscles were normal in 
strength.  Sensory and reflex examinations showed no deficits.  
Coordination was normal, as was gait.  The examiner noted that 
the Veteran's history and physical were consistent with 
myofascial pain or muscular strain.  She had no neurologic 
deficits and reported no episodes of incapacitating back pain 
requiring bed rest prescribed by a physician in the previous 12 
months.

General Policy in Rating a Disability of the Musculoskeletal 
System 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is a factor to be 
considered. 38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria 

The Veteran's claims of service connection were granted effective 
October 2002.  The criteria for rating a disability of the spine 
were amended in September 2003.  The Board is required to 
consider the claim in light of both the old and new criteria to 
determine whether an increase is warranted.  If the amended 
rating criteria are favorable to the claim, the amended criteria 
can be applied only from and after the effective date of the 
regulatory change.  VAOPGCPREC 3-2000.

Thoracic Spine 

The arthritis of the thoracic spine is currently rated as 
noncompensable or zero percent under Diagnostic Code 5010.  





Before September 2003 and currently, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (the criteria under Diagnostic Code 5010 
were not changed), arthritis due to trauma established by X-ray 
findings is rated on the basis of limitation of motion  under the 
appropriate Diagnostic Code for the specific joint involved.  

When there is limitation of motion of the specific joint that is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent for each such major joint affected by limitation of 
motion is assigned.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Prior to September 2003, limitation of motion the thoracic spine 
was rated under Diagnostic Code 5291.  The criterion for a 10 
percent rating was either moderate or severe limitation of 
motion, which was the maximum schedular rating.

Effective September 26, 2003, disabilities of the spine are rated 
under either the General Rating Formula for Diseases and Injuries 
of the Spine (General Rating Formula) or under the Formula for 
Rating Intervertebral Disc Syndrome (Formula for IVDS), whichever 
method results in the higher evaluation. 

The General Rating Formula replaced the old Diagnostic Code 5291 
and the criteria for rating limitation of motion of the thoracic 
spine were incorporated in the General Rating Formula and 
expanded to cover the "thoracolumbar spine."  

The rating under the General Rating Formula is determined without 
regard to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Associated objective neurologic 
abnormalities are to be rated separately under an appropriate 
Diagnostic Code.






Under the General Rating Formula, the criteria are the same for 
disabilities of the thoracic and lumbar.  The criteria for a 10 
percent rating are for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  

The criteria for a 20 percent rating are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide further 
guidance in rating diseases or injuries of the spine.  Note (1) 
provides that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Plate V, 38 C.F.R. § 4.71a.  

Under the Formula for IVDS, the criteria for a10 percent are 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months. The 
criteria for a 20 percent rating are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  An incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.
Analysis

Arthritis of the Thoracic Spine

Before September 2003 and currently, arthritis under Diagnostic 
Code 5010 is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  

And before September 2003, the appropriate Diagnostic Code for 
rating limitation of motion of the thoracic spine was Diagnostic 
Code 5291.  Under Diagnostic Code 5291, the criterion for a 10 
percent is moderate or severe limitation of motion. 

On VA examination in February 2002, there was full range of 
motion of the entire spine.  On VA examination in July 2004, 
there was normal curvature of the thoracic spine, and the 
thoracic spine was not tender to palpation.  Range of motion of 
the thoracic spine was normal.  There was minimal scoliosis of 
the lower thoracic spine and minimal increase in the kyphotic 
curvature.  On VA examination in October 2009, the thoracic 
kyphosis was slightly pronounced.  There was tenderness on 
palpation in the thoracic region.  The VA examiner noted that the 
combined range of motion for the thoracic spine was normal and 
pain free.  On VA examination in August 2010, the Veteran had a 
normal thoracic kyphosis.  Range of motion of the spine was 
normal and essentially pain free.  There was tenderness to 
palpation of the thoracic spine.  There was no additional 
limitation of motion with repetitive movements.  

Findings of full range of motion of the entire spine in 2002, 
normal range of motion in 2004, and normal combined range of 
motion of the thoracic spine in 2009 and in 2010, do not more 
nearly approximate or equate to moderate or severe limitation of 
motion of the thoracic spine under the old Diagnostic Code 5291 
at any time during the appeal period. 





Whereas here limitation of motion of the thoracic spine is 
noncompensable under Diagnostic Code 5291, a 10 percent rating 
may be assigned for limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion under Diagnostic Code 5010.  In the absence of 
objectively confirmed limitation of motion of the thoracic spine, 
there is no satisfactory evidence of painful motion and the 
criteria for a compensable rating have not been met at any time 
during the appeal period. 

Under the current General Rating Formula, the criteria for a 10 
percent rating are forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height. 

Findings of full range of motion of the entire spine in 2002, 
normal range of motion in 2004, and normal combined range of 
motion of the thoracic spine in 2009 and in 2010, do not more 
nearly approximate or equate to the criteria for a 10 percent 
rating, namely, forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or, a 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees  at any time during 
the appeal period.  

The record does show that beginning with the VA examination in 
October 2009, there was evidence of localized tenderness in the 
thoracic region.  And on VA examination in August 2010, one again 
the VA examiner reported localized tenderness in thoracic spine.  
Under the General Rating Formula, localized tenderness warrants a 
10 percent rating. 






As for the next higher rating under the General Rating Formula, 
findings of full range of motion of the entire spine in 2002, 
normal range of motion in 2004, and normal combined range of 
motion of the thoracic spine in 2009 and in 2010, do not more 
nearly approximate or equate to the criteria for a 20 percent 
rating, namely, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
abnormal kyphosis at any time during the appeal period.  38 
C.F.R. § 4.71a.

There is no evidence suggesting a neurologic abnormality 
associated with the thoracic spine and no objective neurologic 
abnormality has been identified to warrant a separate rating for 
any objective neurological abnormality under the General Rating 
Formula.  And under the Formula for IVDS, there is no evidence of 
incapacitating episodes with bed rest described by a physician 
due to arthritis of the thoracic spine.  

Therefore based on the evidence of record, the preponderance of 
the evidence is against a compensable rating under either 
Diagnostic Code 5010, or the old Diagnostic Code 5291, or under 
the current General Rating Formula or Formula for IVDS before 
October 2009.  Based on the evidence of record, the evidence does 
support a finding of localized tenderness in the thoracic spine 
under the General Rating Formula based on VA examination in 
October 2009.

Degenerative Disc Disease of Lumbar Spine 

The Rating before July 19, 2004

Degenerative disc disease of lumbar spine is a rated as 
intervertebral disc syndrome. 





Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
revised.  Under the revised criteria, which were effective when 
the Veteran filed her claim and until September 26, 2003, when 
the criteria where revised again, intervertebral disc syndrome 
was rated by totaling the total duration on of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of chronic orthopedic and 
neurologic manifestations, whichever method resulted in the 
higher evaluation. An incapacitating episode was a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

Before September 2003, the appropriate Diagnostic Code for rating 
orthopedic manifestations of the lumbar spine was Diagnostic Code 
5292.  Under Diagnostic Code 5292, the criterion for a 10 percent 
was slight limitation of motion.

Another potentially applicable Diagnostic Code for a disability 
of the lumbar spine was Diagnostic Code 5295 (lumbosacral 
strain).  Under Diagnostic Code 5295, the criterion for a 10 
percent was characteristic pain on motion.  

As for chronic neurological manifestations, neurological 
manifestations were rated under Diagnostic Code 8520 as paralysis 
of the sciatic nerve. The criterion for a 10 percent rating was 
mild incomplete paralysis.  When the involvement of a peripheral 
nerve is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Note to 38 C.F.R. § 4.124a. 

Effective September 26, 2003, disabilities of the spine are rated 
under either the General Rating Formula for Diseases and Injuries 
of the Spine (General Rating Formula) or under the Formula for 
Rating Intervertebral Disc Syndrome (Formula for IVDS), whichever 
method results in the higher evaluation. 

The General Rating Formula covered limitation of motion of the 
lumbar spine to include the thoracolumbar spine and eliminated 
Diagnostic Code 5295.  

Under the General Rating Formula, the criteria for a 10 percent 
rating are for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  

The criteria for a 20 percent rating are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormality is rated 
separately under an appropriate diagnostic code. 

Under the Formula for IVDS, the criteria for a10 percent are 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months. The 
criteria for a 20 percent rating are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  An incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  

On VA examination in February 2002, there was no paresthesia or 
bowel or bladder problems or weakness in the lower extremities.  
On physical examination, the Veteran's posture and gait were 
within normal limits.  There was full flexion, extension, lateral 
flexion, and rotation.  And muscle spasm of the paravertebral 
muscles.  The diagnosis was degenerative disc disease of the 
lumbosacral spine at L4-5 and L5-S1 with a disc bulge, but no 
radiculopathy.





The finding of full range of motion of the lumbar spine in 2002 
does not more nearly approximate or equate to slight limitation 
of motion of the lumbar spine under the old Diagnostic Code 5292 
at any time during the appeal period. 
And the finding of full range of motion of the lumbar spine in 
2002 does not more nearly approximate or equate to characteristic 
pain on motion under the old Diagnostic Code 5295 at any time 
during the appeal period. 


Under the General Rating Formula, the criteria are the same for 
disabilities of the thoracic and lumbar.  The criteria for a 10 
percent rating are for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.

Whereas here the amended criteria in September 2003 are more 
favorable to the claim, because under the General Rating Formula 
the criteria for a 10 percent rating included muscle spasm, not 
resulting in abnormal gait or abnormal spinal contour.
But the amended criteria cannot be applied before the effective 
date of the regulatory change, which is effective in September 
2003.  VAOPGCPREC 3-2000.
For this reason, the 10 percent rating based on amended criteria 
in September 2003 cannot be assigned before September 2003. 

From September 2003, the criteria for a rating higher than 10 
percent have not been meet in the absence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm, guarding, or localized tenderness resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture with 
loss of 50 percent or more of the height. 




And there is no evidence suggesting a neurologic abnormality 
associated with the lumbar spine and no objective neurologic 
abnormality has been identified to warrant a separate rating for 
any objective neurological abnormality under the General Rating 
Formula.  And under the Formula for IVDS, there is no evidence of 
incapacitating episodes with bed rest described by a physician 
due to arthritis of the thoracic spine.  

Therefore based on the evidence of record, an initial compensable 
rating for degenerative disc disease of the lumbar spine before 
September 2003 is denied. And an initial 10 percent rating for 
degenerative disc disease of the lumbar spine from September 2003 
is granted based on the amended criteria, but an initial rating 
higher than 10 percent for degenerative disc disease of the 
lumbar spine from September 2003 is denied.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the 
Veteran's disabilities and symptomatology.  In other words, the 
Veteran does not experience any symptomatology not already 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are, therefore, adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

Before October 2009, an initial compensable rating for arthritis 
of the thoracic spine is denied.  From October 2009, an initial 
10 percent rating for arthritis of the thoracic spine is granted, 
subject to the law and regulations, governing the award of 
monetary  benefits. 

Before September 2003, an initial compensable rating for 
degenerative disc disease of the lumbar spine is denied.  From 
September 2003, an initial rating of 10 percent for degenerative 
disc disease of the lumbar spine is granted, subject to the law 
and regulations, governing the award of monetary benefits.  From 
September 2003, an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


